Citation Nr: 0904847	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post multiple 
reconstructions of the right anterior cruciate ligament and 
autograft of the articular cartilage, right knee with 
osteoarthritis (right knee disability).  

4.  Entitlement to an initial compensable rating for the 
service-connected residuals of intraorbital rim maxillary 
fracture with chronic rhinitis (maxillary fracture).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to November 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for a back 
disability and a left knee disability, and granted service 
connection for a right knee disability and residuals of an 
intraorbital rim maxillary fracture with chronic rhinitis.  
The Veteran disagreed with the denials of service connection 
for a back disability and a left knee disability, disagreed 
with the initial 10 percent assigned for the service-
connected right knee disability, and disagreed with the 
initial noncompensable rating assigned for the service-
connected residuals of intraorbital rim maxillary fracture 
with chronic rhinitis.

In February 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The case was remanded to the RO by the Board in September 
2007 for additional development of the record.

The issue of entitlement to service connection for a back 
disability, to include as secondary to the service-connected 
right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left knee 
disability.

2.  The service-connected right knee disability is manifested 
by arthritis, pain on motion, causing atrophy of the right 
thigh, with extension to 0 and flexion limited to 115 
degrees; neither instability, subluxation, nor ankylosis of 
the right knee is demonstrated.

3.  The service-connected intraorbital rim maxillary fracture 
is productive of posttraumatic infraorbital neuralgia with 
increased sensitivity on pressure and numbness over the 
inferior orbital rim region.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 101, 
1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  The criteria for the assignment of assignment of a rating 
in excess of 10 percent for the service-connected right knee 
disability have not been met.  38  U.S.C.A. §§ 1155, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2008).  

3.  The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected residuals of 
intraorbital rim maxillary fracture, based on infraorbital 
neuralgia, have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4, Diagnostic Codes 8207, 
8307, 8407 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claims, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claims for a right knee disability and residuals 
of an intraorbital rim maxillary fracture were granted, and 
therefore any defect with regard to the pre-adjudicatory 
notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Regarding the claim of service connection for a left knee 
disability, a March 2006 letter was sent to the Veteran that 
specifically notified him regarding the assignment of 
effective dates and initial disability ratings.  That notice 
was followed with a Statement of the Case (SOC) in July 2006.  
Thus, the pre-adjudicatory notice defect was cured after the 
initial rating decision was issued, and the claim was 
readjudiated via the July 2006 SOC and subsequently issued 
Supplemental Statements of the Case (SSOCs).  

With regard to the increased rating claims, here, the Veteran 
is challenging the initial rating assigned following the 
grants of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

That notwithstanding, the RO provided additional notice to 
the Veteran in March 2006, November 2007 and June 2008.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a disability of the 
left knee.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records (STR's) do not indicate that 
the veteran injured his left knee during service, and there 
is no diagnosis of a left knee disability during service.  

The Veteran maintains that he is now required to put undue 
pressure on the left lower extremity due to the severity of 
the service-connected right knee disability, and as such, he 
has developed a disability of the left knee.  

At a VA examination in May 2005, the Veteran reported that he 
spontaneously developed pain in the left knee, and he 
attributed it to using crutches to protect his right knee 
after his multiple operations.  As a result, the left knee 
popped and became painful.  On examination, the veteran had 
full flexion and extension of the left knee without pain.  
There was no swelling, effusion or retropatellar crepitation, 
patellar instability or ligamentous laxity.  The examiner was 
unable to find point tenderness.  The examiner concluded, 
based on physical examination and x-ray studies, that the 
veteran had no objective evidence of pathology in the left 
knee.  

The outpatient treatment records do not show treatment for a 
left knee disability.  

In support of his claim, the Veteran submitted a statement 
regarding the effect of an extremity injury on the opposite 
side.  It is unclear as to what type of medical professional 
prepared the statement, as it is hand written and neither the 
name nor occupation is discernable.  Nevertheless, the 
correspondence opines that a complaint of opposite sided knee 
pain is very common following a lower extremity injury of one 
side.  The preparer of the correspondence indicated that 
there was a significantly increased amount of bio-mechanical 
stress placed as one's spine and limb, when all of one's 
weight is forced to be carried on one side of the body, 
especially over long periods of time and when weight bearing 
restrictions are in place.  

While all of this may be true, there is no indication that 
any of this information pertains to the Veteran's condition.  
Not only is it unclear as to who the above statement is from, 
the statement neither refers to the Veteran, nor intimates 
any opinion regarding any current disability of the Veteran's 
left knee and/or whether any current disability of the left 
knee is secondary to the service-connected right knee.  As 
such, the statement submitted on behalf of the Veteran 
carries no probative value.  

Although it is unfortunate that the Veteran suffers from left 
knee pain, and there is no reason to doubt the Veteran's 
credibility regarding such left knee pain, there are no 
objective findings of a disability for which service 
connection may be established.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  A claim fails if there is an absence of 
disability or an absence of disease or injury.

Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Clyburn v 
West, 12 Vet. App. 296, 301 (1999).  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez.  

Service connection may not be granted unless a current 
disability exists, and there is no medical evidence 
establishing a current diagnosis of a left knee disability 
for which service connection may be established.  

The findings of the May 2005 examiner weighs against the 
veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for a left knee 
disability to include as secondary to the service-connected 
right knee disability, there is no doubt to be resolved; and 
service connection for a left knee disability is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the 
service-connected right knee disability and a compensable 
rating for the service-connected residuals of intraorbital 
rims maxillary fracture.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

As the ratings appealed are the initial ratings assigned 
following grants of service connection, the entire appeal 
period is for consideration, and separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).
Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right knee disability has 
been rated as 10 percent disabling based on noncompensable 
limitation of motion, arthritis, and functional limitation 
due to pain, evidenced by noticeable atrophy of the right 
leg.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

According to VA examinations in May 2005 and June 2008, the 
most limited range of motion of the right knee is from 0 to 
115 degrees.  That translates to noncompensable limitation of 
motion of the knee, under Diagnostic Code 5260 for flexion 
and Diagnostic Code 5261 for extension.  Based on the 
criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 
percent rating is therefore assigned for noncompensable 
arthritis of a major joint based on the veteran's complaints 
of pain on motion, and in consideration of tenderness and 
weakness.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion; however, given that neither subluxation 
nor lateral instability has been objectively demonstrated on 
any examination, a separate evaluation under Diagnostic Code 
5257 is not warranted.

As the Veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  As the 
evidence does not demonstrate dislocated or semilunar 
cartilage, or impairment of the tibia and fibula a rating 
under Diagnostic Code 5259 or 5262 is not appropriate.  

It is unfortunate that the Veteran still has knee pain, 
despite having undergone multiple surgeries on his right knee 
to reconstruct his anterior cruciate ligament (ACL), repair a 
meniscus and apply an autograft of cartilage to an area of 
the articular cartilage that had been injured.  Although the 
knee was stable, there was some crepitance noted and the 
veteran was in pain most of the time.  He wore a brace and 
used a cane.  There was some atrophy of the right thigh 
muscle, no evidence of swelling, locking or additional 
limitation due to pain or after repetitive motion.  There was 
tenderness of the medial joint line.  Despite the above 
findings, the criteria are not met for the assignment of a 
rating in excess of 10 percent for the service-connected 
right knee disability at any time during the appeal period.  
Limitation of motion is not shown to a compensable degree; 
there is no ankylosis, no recurrent subluxation or 
instability, and no semilunar dislocated cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service-
connected right knee disability; there is no doubt to be 
resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  However, there has been no showing that the 
service-connected right knee disability under consideration 
here has caused marked interference with employment, has 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise render impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has significant impairment of the 
right knee which results in certain work restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996).

Intraorbital rim maxillary fracture

In conjunction with the Veteran's underlying service 
connection claim, he was examined by VA in April 2005 to 
determine what, if any, residuals existed as a result of an 
in-service zygomatic maxillary fracture of the medial orbital 
region..  At that time, the Veteran reported chronic nasal 
crusting with discharge.  On examination, the periorbital rim 
examination showed a depressed old fracture in the medial 
aspect of the left intraorbital rim.  There was also 
diminished sensation over the left intraorbital nerve 
distribution.  No other masses or abnormalities were noted.  
Internally, the septum was relatively straight, but the 
turbinates were very mildly hyperemic and there was bilateral 
crusting of the nasal cavity.  There were no polyps.  The 
examiner concluded that the veteran had findings consistent 
with previous intraorbital rims maxillary fracture with good 
healing, but with persistent step-off depression still 
palpable.  Significantly, the examiner opined that the 
fracture may have resulted in chronic rhinitis.  

In light of the April 2005 examination report, service 
connection was established for residuals, intraorbital rims 
maxillary fracture with chronic rhinitis.  An initial 
noncompensable rating was assigned based on symptoms of 
rhinitis, under 38 C.F.R. § 4.97, Diagnostic Code 6522 which 
specifically governs ratings based on allergic or vasomotor 
rhinitis.  Under Diagnostic Code 6522, a 10 percent rating is 
assigned for rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  If polyps are present, a 
30 percent rating is assigned.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.  

A noncompensable rating was assigned, by analogy, because the 
veteran did not exhibit polyps, or a greater than 50 percent 
obstruction of nasal passage on both sides, or a complete 
obstruction on one side, a noncompensable rating was 
assigned.  

The Veteran disagreed with the initial rating, and pointed 
out that he had residual pain in the region of the 
intraorbital rim maxillary fracture.  Because the extent of 
the symptomatology associated with the service-connected 
maxillary fracture residuals remained unclear, and because 
the extent to which the rhinitis played a role also remained 
unknown, another examination was ordered.  

At a June 2008 VA examination, the examiner noted that he 
thoroughly reviewed the Veteran's claims file in conjunction 
with the examination.  The Veteran reported numbness of the 
infraorbital region on the left and along the inferior aspect 
of the orbit.  He experienced significant pain any time 
pressure was applied to the area, such as if it gets hit or 
bumped.  The Veteran denied unusual swelling or 
discolorations over the area.  On examination of the face, 
there was some diminished sensation over the infraorbital rim 
and immediately below, over the distribution of infraorbital 
nerve.  Pressure there did cause the Veteran to have some 
increased discomfort which was more than one would usually 
expect.  There were no masses or other abnormalities noted.  
Nose and external nasal structures appeared normal.  The 
paranasal sinuses were normal.  Turbinates were only mildly 
hyperemic.  There was no obstruction on either side.  There 
was some chronic mucosal crusting bilaterally, but no 
evidence of polyps.  

The examiner opined that the Veteran had posttraumatic 
infraorbital neuralgia with increased sensitivity on pressure 
and numbness over the inferior orbital rim region.  There was 
no evidence of any nasal changes that the examiner could 
contribute to the service-connected injury.  According to the 
examiner, there was certainly no evidence of any sinusitis or 
chronic rhinitis associated with the injury.  The examiner 
further explained that mild mucosal changes were consistent 
with normal findings for that time of year.  

In sum, the April 2005 examiner opined that the Veteran's 
most prominent residuals associated with the in-service 
maxillary fracture consisted of rhinitis; hence, the RO rated 
the disability by analogy to rhinitis and assigned a 
noncompensable rating.  

However, the June 2008 examiner explained that the Veteran's 
rhinitis and sinuses were probably not related to the 
service-connected injury; but rather, the injury left the 
Veteran with prominent residuals of neuralgia and increased 
pain and sensitivity in the facial area.  Thus, the Veteran's 
service-connected residuals of intraorbital rim maxillary 
fracture is more appropriately rated based on the 
manifestations of neuralgia of the seventh (facial) cranial 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8407-8207.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Neuralgia (Diagnostic Code 8407) resulting in paralysis 
(Diagnostic Code 8207) of the Seventh (facial) cranial nerve 
is rated as 10 percent disabling for moderate, incomplete 
paralysis.  A 30 percent rating is assigned for severe 
incomplete paralysis.  Under 38 C.F.R. § 4.124, neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  

The medical evidence of record indicates that the veteran has 
some numbness about the infraorbital rim as well as 
characteristic pain.  Based on these findings, and resolving 
all doubt in the veteran's favor, the veteran's neuralgia is 
productive of moderate incomplete paralysis of the Seventh 
(facial) cranial nerve.  Severe incomplete paralysis has 
never been demonstrated.  As such, no more than a 10 percent 
rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 
8407-8207

A rating based on loss of part of the skull has also been 
considered pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5296; however, there is no indication that the veteran's 
maxillary fracture resulted in loss of part of his skull.  As 
such, a compensable rating under Diagnostic Code 5296 is not 
warranted.  Similarly, as explained above, a compensable 
rating is not assignable based on rhinitis because there are 
no polyps and there is no nasal obstruction.  

The assignment of an initial 10 percent rating, but no 
higher, is warranted for the service-connected residuals of 
an intraorbital rim maxillary fracture with rhinitis, on the 
basis of neuralgia with pain.  A 10 percent rating is 
warranted since the effective date of service connection, as 
the evidence shows that the symptoms of numbness and pain 
have remained fairly consistent since service.  












ORDER

Service connection for a left knee disability is denied.  

An initial rating in excess of 10 percent for the service-
connected right knee disability is denied.  

An initial 10 percent rating, but no higher, for the service-
connected residuals of an intraorbital rim maxillary fracture 
is granted.  


REMAND

The veteran maintains that he has left knee and back 
disabilities as a result of his service-connected right knee 
disability.  As explained in the decision above, the medical 
evidence of record indicates that there is no diagnosable 
condition of the left knee for which service connection may 
be established.  However, with regard to the veteran's back, 
the evidence is less clear.  

The veteran reported that he injured his back during service, 
and the veteran's discharge examination notes the veteran's 
complaints of back pain.  

At the May 2005 VA joints examination, the examiner 
specifically noted the veteran's complaints of back pain and 
the claimed injury during service; however, the examiner did 
not comment one way or another on whether the Veteran had a 
diagnosis of a back disability such as chronic lumbosacral 
strain, or the like.  Although the examiner specifically 
noted no objective pathology of the left knee, there was no 
similar statement regarding the Veteran's back.  

The outpatient treatment records in November 2005 and in 
March 2006, for example, show that the veteran specifically 
sought treatment for chronic back pain.  Given these 
findings, and the incomplete findings at the May 2005 
examination, the Veteran should be re-examined to determine 
whether the veteran does, indeed, have a current back 
disability, and if so, whether it is the result of, or 
aggravated by, the service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all private treatment records 
of the Veteran pertinent to the issue of 
entitlement to service connection for a 
back disability, to include as secondary 
to the service-connected right knee 
disability that have not been previously 
secured.  Also obtain and associated with 
the claims file all VA records pertinent 
to the Veteran's claim.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed back disability.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should first determine if the 
Veteran has a currently diagnosed low back 
disability, and if so, provide specific 
comments as to any relationship between 
the Veteran's service-connected right knee 
disability, and any current back 
disability.  The examiner should also 
indicate if the Veteran's service-
connected right knee disability aggravates 
any current back disability, and, if so, 
what level of disability is attributable 
to aggravation.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
current back disability, if any, had its 
onset during service.  A complete 
rationale should accompany all opinions 
expressed.

3.  Readjudicate the Veteran's claim for 
entitlement to service connection for a 
back disability.  Specifically consider 
whether the Veteran has a back disability 
secondary to his service-connected right 
knee disability, taking into consideration 
the provisions of 38 C.F.R. § 3.310(a) and 
the directives set forth in Allen 
regarding aggravation.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


